 1

 2

 3

 4

 5

 6                               UNITED STATES DISTRICT COURT
 7                             EASTERN DISTRICT OF CALIFORNIA
 8

 9   YASIR MEHMOOD,                                       CASE NO. 1:18-CV-1502 AWI EPG
10                          Plaintiff
                                                          ORDER FOR INTRADISTRICT
11                  v.                                    TRANSFER TO THE SACRAMENTO
                                                          DIVISION
12   JENNIFER VINCENT, U.S. Postal
     Inspector, et al.,
13
                            Defendants
14

15

16          Plaintiff is detained by the United States Immigration and Customs Service in Miami,
17 Florida in connection with immigration matters. On October 29, 2018, Plaintiff filed this civil

18 rights case in the Fresno Division of the Eastern District of California, as well as a motion to

19 proceed in forma pauperis. See Doc. Nos. 1, 2.

20          Pursuant to Local Rule 120(d), all federal civil and criminal actions arising in Sacramento
21 County are to be commenced within the Sacramento Division of the Eastern District of California.

22 “Whenever in any action the Court finds upon its own motion . . . that the action has not been

23 commenced in the proper court in accordance with [Local Rule 120] . . . the Court may transfer

24 the action to another venue within the [Eastern District of California].” Local Rule 120(f

25          Here, the Complaint identifies as defendants the United States and two employees of the
26 United States Postal Service. See Doc. No. 1. The Complaint indicates that the postal workers
27 reside in Sacramento, California. See id. Additionally, the conduct at issue appears to have

28 occurred in or around Rancho Cordova, California, which is in Sacramento County. See id. No
 1 connection to any counties within the Fresno Division of the Eastern District of California is

 2 apparent.

 3         Therefore, the Court finds that this action should have been filed in the Sacramento
 4 Division. Pursuant to Local Rule 120(f), the Court will transfer this case forthwith.

 5

 6                                                  ORDER
 7         Accordingly, IT IS HEREBY ORDERED that:
 8 1.      Pursuant to Local Rule 120(f), this case is TRANSFERRED to the Sacramento Division of
 9         the Eastern District of California;
10 2.      The undersigned expresses no opinion on Plaintiff’s motion to proceed in forma pauperis,
11         which remains pending; and
12 3.      All future filings shall reference the new Sacramento case number (once issued) and shall
13         be filed at:
14                 United States District Court
15                 Eastern District of California
16                 501 “I” Street
17                 Sacramento, CA 95814.
18
     IT IS SO ORDERED.
19

20 Dated: November 1, 2018
                                                  SENIOR DISTRICT JUDGE
21

22

23

24

25

26
27

28

                                                      2
